Citation Nr: 1228093	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected L-1 vertebra compression fracture.

2.  Entitlement to a disability rating for service-connected bilateral hearing loss in excess of 20 percent prior to March 15, 2010, and in excess of 30 percent thereafter.

3.  Entitlement to a compensable disability rating for service-connected residuals of a nasal bone fracture.

4.  Entitlement to a compensable disability rating for service-connected benign right frontal skull bone cyst.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left foot drop, secondary to service-connected compression fracture L-1 with loss of motion.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for foot drop and loss of use of the right lower extremity as secondary to service-connected compression fracture L-1 with loss of lumbar spine motion (claimed as neurological damage to his right lower extremity secondary to his service-connected back condition).

7.  Entitlement to service connection for loss of use of right lower extremity/sciatic neuropathy, to include as secondary to service-connected L-1 vertebra compression fracture.

8.  Entitlement to service connection for left foot drop/sciatic neuropathy, to include as secondary to service-connected L-1 vertebra compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The RO denied the Veteran's claims for service connection for right and left lower extremity neuropathy both secondary to service-connected lumbar spine disability; service connection for left ear hearing loss; and increased disability ratings for service-connected lumbar spine, right ear hearing loss, and residuals of nasal fracture, benign skull bone cyst.  The Veteran disagreed and perfected an appeal.

In an August 2009 rating decision, the RO granted service connection for left ear hearing loss and rated the service-connected bilateral hearing loss as 20 percent disabled effective April 11, 2007, the date VA received the Veteran's claim.  In a May 2011 rating decision, the RO granted an increase to 30 percent disability for the service-connected bilateral hearing loss effective March 15, 2010, the date of a VA examination that reported a worsening of the Veteran's hearing loss.

The issues of entitlement to service connection for right lower extremity neuropathy to include as secondary to service-connected L-1 vertebra compression fracture and for left foot drop with left lower extremity neuropathy to include as secondary to service-connected L-1 vertebra compression fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine range of motion was reported to be 0 to 70 degrees in September 2007 and 0 to 35 degrees in September 2010, without evidence of ankylosis, and without evidence of incapacitating episodes.

2.  Prior to March 15, 2010, the Veteran had, at worst, Level V hearing in the right ear and Level VI hearing in the left ear.

3.  From March 15, 2010, the Veteran has had, at worst, Level V hearing in the right ear and Level VII hearing in the left ear.

4.  The Veteran's service-connected residuals of nasal fracture are manifested by septal deviation without evidence of breathing problems, pain, and nasal obstruction.

5.  The Veteran's service-connected benign right frontal skull bone cyst is described as a slight enlargement of boney prominence behind the right ear at lobe level that has manifested without any symptoms.

6.  In a December 1995 rating decision the RO denied service connection for left foot drop, secondary to service-connected compression fracture L-1 with loss of motion.

7.  In an April 2002 rating decision the RO denied service connection for foot drop and loss of use of the right lower extremity as secondary to service-connected compression fracture L-1 with loss of lumbar spine motion (claimed as neurological damage to his right lower extremities secondary to his service-connected back condition).

8.  The evidence received since the December 1995 and April 2002 rating decisions is new and raises a possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected L-1 vertebra compression fracture have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5236, 5243 (2011).

2.  The criteria for a disability rating for service-connected bilateral hearing loss in excess of 20 percent prior to March 14, 2010, and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2011).

3.  The criteria for a compensable disability rating for service-connected residuals of a nasal bone fracture have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.97 Diagnostic Code 6502 (2011).

4.  The criteria for a compensable disability rating for service-connected benign right frontal skull bone cyst have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5015 (2011).

5.  The December 1995 and April 2002 ratings decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

6.  The evidence received since the December 1995 rating decision is new and material; the claim of entitlement to service connection for left foot drop, to include as secondary to service-connected L-1 vertebra compression fracture is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

7.  The evidence received since the April 2002 rating decision is new and material; the claim of entitlement to service connection for loss of use of right lower extremity, to include as secondary to service-connected L-1 vertebra compression fracture is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected lumbar spine disability has caused bilateral lower extremity neuropathy and left foot drop and he seeks service connection.  He also contends that his service-connected disabilities warrant higher disability ratings.  The Board will address preliminary matters and then render decisions on the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

In letters sent in September and October 2007 the Veteran was notified of the evidence required to substantiate claims for increased ratings.  The Veteran was also informed in these letters of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The letters further provided notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  He was provided the specific rating criteria for hearing loss, lumbar spine fracture, nasal fracture residuals and benign skull bone cyst in a February 2009 letter.  The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  

In this decision, the Board reopens the Veteran's previously denied and final claims for entitlement to service connection for right lower extremity neuropathy to include as secondary to service-connected L-1 vertebra compression fracture and service connection for left foot drop with left lower extremity neuropathy to include as secondary to service-connected L-1 vertebra compression fracture and remands the matters for additional development.  As such, no discussion of VA's duty to notify and assist is necessary with respect to those issues.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record shows that VA has obtained the VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations in September and October 2007, and March and September 2010.  The Board finds that the examination reports provide the Board with sufficient detail and rationale to adjudicate the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, the Veteran elected in writing in the April 2009 substantive appeal not to testify at a hearing before a Board member.  The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

Increased Ratings

The Veteran contends that his service-connected disabilities warrant higher disability ratings.  Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Board will address each claimed disability in turn.

L-1 vertebra compression fracture

Historically, the Veteran has been in receipt of a 40 percent disability rating for his service-connected back disability since May 16, 1994.  That rating was assigned pursuant to criteria which are no longer in effect.  The current increased rating claim for the back disability was received in April 2007.  In a February 2008 rating decision, the RO noted that a 40 percent disability rating is protected, by law, against reduction unless medical evidence established that the disability has actually improved.  See 38 C.F.R. § 3.951 (2011).  

As the Veteran's increased rating claim was received in April 2007, he is entitled to consideration under the applicable criteria in effect at the time of his claim.  The most recent amendments to the rating criteria for evaluating all spine disorders became effective September 26, 2003.  See 68 Fed. Reg. 51,454 -51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The current regulations for evaluating disabilities of the spine became effective September 26, 2003, and are set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine:

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Private treatment records dated in October 2006 show treatment for lower back pain that radiated into the right hip.  The pain was not associated with any bowel or bladder symptoms.  On physical examination, there was some bilateral lower paraspinal muscle tenderness, mildly reduced flexion and extension and lateral motion bilaterally.  Deep tendon reflexes were 2+/4+ and symmetrical; right Achilles was 1+/4+.  The clinical assessment was lumbago, stable low back pain.  

VA outpatient treatment records show a history of low back pain.  A December 2006 treatment record shows the Veteran denied bowel or bladder changes with respect to his back disability.  His reflexes were 1+ and symmetrical at the knees and ankles on inspection.  A January 2007 clinic note indicated that the Veteran reported having some weakness in his left lower extremity for some time now, but no change or decline in strength was noted over the past few months.  A December 2007 VA treatment note shows that the Veteran demonstrated normal strength, gait, and reflexes in his bilateral lower extremities upon objective evaluation.  There was limitation of motion noted in his spine, and pain with movement.

The Veteran underwent a VA examination in September 2007 where he reported experiencing moderate low back pain that was precipitated by bending, lifting or sitting.  The pain was said to radiate down his left leg to his foot.  It was burning in nature.  He denied history of bowel, bladder, and erectile dysfunction problems.  He also denied numbness, paresthesias, leg or foot weakness or falls.  He reported decreased motion, stiffness, weakness, spasms, and constant moderate pain in his low back.  An objective motor examination of the lower extremities was normal, as was muscle tone.  There was no muscle atrophy noted.  Sensory examination revealed normal findings in both lower extremities.  Vibration, light touch, pain, position sense testing was 2/2 bilaterally with no abnormal sensation noted in either lower extremity.  Range of motion in the thoracolumbar spine was as follows: flexion from 0 to 70 degrees, extension to 40 degrees, right lateral flexion from 0 to 45 degrees, left lateral flexion from 0 to 45 degrees, right rotation from 0 to 45 degrees, and left rotation from 0 to 30 degrees.  All ranges of motion were with pain.  There were no additional functional limitations of the spine, such as additional loss of motion after three repetitions of range of motion.  X-rays revealed an old compression fracture of L1, with mild degenerative disc disease at T12-L1, L1-L2, L2-L3, and L3-L4.  No finding of ankylosis was included.

At a September 2010 VA examination, the Veteran reported low back pain that radiated down into his bilateral legs.  The right leg had throbbing and aching pain.  The left leg had pain that radiated into the back of the foot.  The Veteran reported having severe flare-ups every one to two months that lasted three to seven days.  Precipitating factors were getting up, turning the wrong way, and weather changes.  He reported that he had had incapacitating episodes.  Specifically, he noted that in November 2009, he could not walk due to back pain for about 3 to 4 days.  In February 2010 his back hurt so bad that he could not walk for about 13-14 days and he stayed in bed.  In May 2010 his back hurt so bad that he could not walk for about 9 days and he stayed in bed.  On physical examination, the Veteran reported having constant moderate spine pain and stiffness.  His gait was described as antalgic, favoring the left side, and his posture was stooped.  Thoracolumbar ankylosis was not noted.  The Veteran's thoracolumbar sacrospinalis showed tenderness and pain with motion.  Range of motion in the thoracolumbar spine was as follows: flexion from 0 to 35 degrees, extension to 15 degrees, right lateral flexion from 0 to 10 degrees, left lateral flexion from 0 to 15 degrees, right rotation from 0 to 15 degrees, and left rotation from 0 to 15 degrees.  All ranges of motion were with pain.  There were no additional functional limitations of the spine, such as additional loss of motion after three repetitions of range of motion.  On sensory examination, both lower extremities were normal.  On motor examination, muscle tone was normal and no atrophy was present.

Under the General Rating Formula for Diseases and Injuries of the Spine, next highest rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran achieved forward flexion to 70 degrees, which is nearly normal, at the September 2007 examination.  While his forward flexion was limited to no more than 35 degrees at the September 2010 examination, this motion exceeds the criteria for a 40 percent disability rating.  There is no other medical evidence of record that shows the Veteran's lumbar spine has limited motion that equates to ankylosis in his spine, unfavorable or favorable.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Without a clinical finding of unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a higher 50 percent disability rating are not met.  Further, without clinical evidence of unfavorable ankylosis of the entire spine the criteria for a 100 percent disability are not met.  See AB v. Brown, 6 Vet. App. 35 (1993) [law presumes that the maximum benefits allowed by law and regulation is sought].  Thus, the criteria for a disability rating in excess of 40 percent are not met under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has considered the application of Diagnostic Code 5243 [Intervertebral disc syndrome] in this case as the September 2010 VA examiner noted that the Veteran reported having incapacitating episodes approximately every 1 or 2 months and having a duration of 3 to 7 days.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent disability rating when there is evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, and a 40 percent disability rating with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  According to Diagnostic Code 5243, Note (1), an incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  

There is no evidence that the Veteran's reported episodic periods of incapacitation require bed rest that is prescribed by a physician.  Further, the time periods reported by the Veteran do not meet the criteria for a 60 percent disability rating.  In addition his reports are not congruent with other medical evidence.  For example, there is no other mention of incapacitating episodes in the evidentiary record, including the private medical records of Dr. S. B. dated in October 2006, who reported that the Veteran's back pain had slowly increased over the previous two or three months.  These records do not specifically contain any indication that the Veteran experienced incapacitating episodes from intervertebral disc syndrome, or that he was prescribed bed rest and treatment for his service-connected lumbar spine disability.  The Board has considered the Veteran's testimony that he was unable to walk for several days due to back pain; his statements in that regard are considered credible.  To the extent, however, that he avers that he had periods of incapacitating episodes with respect to his back disability, these statements are not credible and are simply not supported by the evidence he has submitted.  The criteria for a disability rating in excess of 40 percent under Diagnostic Code 5243 are not met.  The Board finds that the evidence does not establish that the Veteran has experienced incapacitating episodes as defined by VA regulations; his back disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered whether there is a neurological component to the Veteran's service-connected lumbar spine disability that warrants separate evaluations.  In doing so, the Board notes that there is no evidence of a diagnosed neurological component to the service-connected back disability in the record.  However, separate claims for service connection for sciatic neuropathy of the left and right lower extremities have been appealed and certified to the Board separately.  Those issues have been remanded for additional development.  

As the medical evidence does not approximate the criteria for a higher rating for the service-connected back disability for any period of time, the Board further finds that staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral hearing loss

The Veteran seeks a disability rating for service-connected bilateral hearing loss in excess of 20 percent effective from April 11, 2007, to March 14, 2010, and in excess of 30 percent thereafter.  The Veteran's hearing loss is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] (2011).  Diagnostic Code 6100 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary symptom of the diagnosed disability in the Veteran's case (bilateral hearing loss).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

The Veteran's service-connected bilateral hearing loss disability is rated at 20 percent disabling from April 11, 2007, and a 30 percent disabling from March 15, 2010.  

The record includes two VA audiology reports examinations.  At a VA audiology examination in March 2010, the Veteran reported that he was last employed seven years prior as a truck driver.  The examiner thus did not provide comment on the effect of hearing loss on the Veteran's occupational functioning.  Puretone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
70
80
LEFT
30
30
55
80
80

The average decibel loss for the right ear was 55 and the average decibel loss for the left ear was 61.25.  Speech audiometry revealed speech recognition ability of 68 percent for the right ear and 60 for the left ear.

Applying these values to the rating criteria results in a numeric designation of level V in the right ear and level VI in the left ear.  This results in a 20 percent disability rating under Table VII.  The examination results do not demonstrate exceptional patterns of hearing impairment requiring consideration under 38 C.F.R. § 4.86.  

At a VA C&P audiology examination in March 2010, the Veteran reported that he had difficulty understanding speech especially in noise.  The examiner commented that this hearing difficulty had a significant effect on the Veteran's occupational functioning as a result.  Puretone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
80
80
LEFT
30
35
60
90
85

The average decibel loss for the right ear was 58.75 and the average decibel loss for the left ear was 67.5.  Speech audiometry revealed speech recognition ability of 60 percent for the right ear and 64 for the left ear.

Applying these values to the rating criteria results in a numeric designation of level VI in the right ear and level VII in the left ear.  This results in a 30 percent disability rating under Table VII.  The examination results also do not demonstrate exceptional patterns of hearing impairment requiring consideration under 38 C.F.R. § 4.86.  

The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the March 2010 examiner specifically addressed the effect of the Veteran's hearing loss on his occupation and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused b a deficiency in the examination.  The Veteran has not reported to VA that there was any prejudice caused by a deficiency in either examination.  Thus, the Board finds that the examinations were adequate.  

For the entire appeal period prior to the March 15, 2010, examination the criteria for a disability rating in excess of 20 percent were not met.  There is no evidence that the Veteran's hearing loss exceeded the criteria for a 30 percent disability rating at any time during the appeal that is after March 15, 2010.  Accordingly, there is nothing in the record to show that staged ratings are appropriate.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The claim for a higher rating is denied.

Residuals of a nasal bone fracture

The Veteran seeks a higher rating for his service-connected residuals of a nasal bone fracture.  This disability is currently rated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502 that pertains to traumatic deviated septum.  

Diagnostic Code 6502 provides for a maximum 10 percent disability rating for evidence of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Because the diagnostic criteria address the primary diagnosed disability manifested by the Veteran, the Board finds that Diagnostic Code 6502 is the most appropriate.  The Board notes that the Veteran has not contended that some other diagnostic criteria are more appropriate.

Historically, the Board notes that the Veteran's nose was broken during service.  The Veteran was afforded a VA examination in September 2010 where a VA examiner diagnosed the Veteran with septal deviation resulting from trauma.  The examiner found that the Veteran had no problem breathing and no pain from the residuals of the nasal fracture.  The examiner noted that the Veteran had occasional sinusitis that caused sinus breathing problems, pain and tenderness several times a year, but specifically indicated that there was no sign of nasal obstruction caused by the residuals of the Veteran's nasal fracture.  The Board thus finds that the criteria for a compensable disability rating for service-connected residuals of nasal fracture have not been met.  The Board further notes that staged ratings are not appropriate as there is no evidence of record that the service-connected disability ever caused partial obstruction of both nasal passages or completely blocked one nasal passage during the pendency of the Veteran's appeal.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Benign skull bone cyst

The Veteran seeks a higher rating for his service-connected residuals of a benign skull bone cyst, right frontal bone of skull.  The disability is rated as noncompensable under the criteria found at 38 C.F.R. § 4.71a Diagnostic Code 5015 [Bones, new growths of, benign].  The diseases under diagnostic codes 5013 through 5024 are rated on limitation of motion of affected parts, as arthritis, degenerative with the exception of gout.  Skull bone disabilities are rated under Diagnostic Code 5296 [Skull, loss of part of, both inner and outer tables].  As noted, the medical evidence does not describe a loss of skull bone, thus the Board finds that Diagnostic Code 5296 is not applicable.  

At a September 2010 VA examination, the Veteran reported that his service-connected benign skull bone cyst began in service, but that he had never had any problems with it and it has remained the same size.  This was an incidental finding upon a neck x-ray.  The examiner described the disability as a "slight enlargement of boney prominence behind right ear at lobe level" on objective inspection.  There was no finding or complaint of pain, inflammation, debility, osteomyelitis, or neoplasm.  The examiner concluded that there was no significant effect on the Veteran's occupational functioning or his activities of daily living.

The medical evidence shows the Veteran's disability is in a location where there would be no limitation of motion, thus the assigned rating criteria are not helpful.  The Veteran, however, does not describe any problem he has encountered with the disability and told the examiner that the condition had been stable and has remained the same size.  He has denied pain, and the examiner noted no osteomyelitis, inflammation or neoplasm.  There is nothing in any of the Veteran's statements that suggest that his benign bone cyst has caused any problem and he has not described any symptoms caused by the disability.  Thus, there is no medical evidence of a problem or symptom manifested by the service-connected disability that would allow a rating official to determine whether analogous rating criteria would be applicable.  

Accordingly, the Board finds that Diagnostic Code 5015 is appropriate and further finds that there is no evidence to suggest that a compensable disability rating is warranted.  There also is no evidence that the Veteran's service-connected disability has increased or decreased in severity during the pendency of his claim.  Therefore, staged ratings are also not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
In this case, the Veteran has reported various limitations experienced due to his back which ultimately result in painful motion.  The hearing loss disability is productive of decreased hearing acuity and the Veteran has described the effect of his hearing loss on his daily life.  The Board finds that the complaints and manifestations of the Veteran's service-connected hearing loss and back disabilities are reasonably contemplated by the respective applicable rating criteria.  The service-connected residuals of the nasal bone fracture manifests without any clinical manifestations other than the deviated septum.  The benign skull bone cyst, right frontal skull bone also manifests without any clinical manifestations.  There is no indication that there is an exceptional disability picture that is not contemplated by the rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Court has held that entitlement to a total disability benefits based on individual unemployment (TDIU) is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Board observes that the RO granted TDIU in a March 2011 rating decision.  

Reopened Claims

The Veteran seeks to reopen his previously denied claim of service connection for folliculitis.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Service connection for left foot drop, secondary to service-connected compression fracture L-1 with loss of motion was denied in a December 1995 rating decision on the basis that the medical evidence failed to establish that left foot drop existed.  The Veteran was notified of this decision, but did not appeal.  As such, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§20.302, 20.1103 (2011). 

Service connection for foot drop and loss of use of the right lower extremity as secondary to service-connected compression fracture L-1 with loss of lumbar spine motion (claimed as neurological damage to his right lower extremities secondary to his service-connected back condition) was denied in an April 2002 rating decision on the basis that the medical evidence failed to establish current disabilities of foot drop and loss of use of the right leg.  The Veteran was notified of this decision, but did not appeal.  As such, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§20.302, 20.1103 (2011). 

The RO received the instant petition to reopen these claims in September 2007.  The Board observes that some of the evidence received since the December 1995 and April 2002 rating decisions is new, as it was not previously considered by the RO.  Of particular note is an October 2006 private treatment record showing positive neurologic findings in the bilateral lower extremities.  Also, VA examination reports dated in September 2007 and September 2010 show the Veteran reported neurologic symptoms that affected his bilateral lower extremities and positive objective neurologic findings were noted in the lower extremities on examination.  Since the lack of evidence demonstrating a current disability was the basis for the denial of the claims in the prior decisions, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2011).  The Board further finds that this newly submitted evidence at least triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence has been received to reopen these claims.  The Veteran's appeal to this extent is allowed.  


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected L-1 vertebra compression fracture is denied.

Entitlement to a disability rating for service-connected bilateral hearing loss in excess of 20 percent prior to March 15, 2010, and in excess of 30 percent thereafter, is denied.

Entitlement to a compensable disability rating for service-connected residuals of a nasal bone fracture is denied.

Entitlement to a compensable disability rating for service-connected benign right frontal skull bone cyst is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for left foot drop, secondary to service-connected compression fracture L-1 with loss of motion; the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for foot drop and loss of use of the right lower extremity as secondary to service-connected compression fracture L-1 with loss of lumbar spine motion; the claim is reopened.


REMAND

The Veteran seeks service connection for service connection for right lower extremity neuropathy and left foot drop with left lower extremity neuropathy, both of which he contends is secondary to his service-connected L-1 vertebra compression fracture.

Throughout the appeal, the Veteran has credibly reported symptoms of radiating pain and numbness into his bilateral lower extremities.  An October 2006 private treatment record shows a complaint of low back pain that radiated into the right hip.  On physical examination, deep tendon reflexes were 2+/4+ and symmetrical; right Achilles was 1+/4+.  VA outpatient treatment records show a long history of low back pain with complaints of radiation into the lower extremities.  

The Veteran's service-connected spine disability, and his associated neurologic complaints, was evaluated by VA examiners during VA examinations in September 2007 and September 2010.  Neither examiner specifically diagnosed the Veteran with actual neuropathy or neurologic impairment, although positive objective neurologic findings in the lower extremities were noted.  These examination reports are not adequate for rating purposes as the Board is unable to determine whether the Veteran actually has a diagnosed neurologic disability affecting his lower extremities, and whether that disability is indeed related to his service-connected L-1 vertebra compression fracture.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, this issue must be remanded for an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide or identify any additional pertinent VA or private treatment records that are pertinent to his claims.  All identified records that are relevant and non-duplicative should be associated with the claims file after receipt of any necessary authorizations.  All efforts to obtain such records should be fully documented.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his lower extremity symptoms associated with his service-connected back disability.  He should be provided a reasonable amount of time to submit this lay evidence.

3.  After any additional, pertinent evidence is associated with the claims file, schedule the Veteran for a VA examination before an appropriate medical examiner to determine the nature and etiology of his claimed right and left lower extremity neurologic impairment, to include sciatic neuropathy and foot drop.  All necessary and appropriate testing should be conducted.  

The examiner is asked to specifically rule in or rule out neurologic impairment affecting the left and right lower extremities, to include findings of sciatic neuropathy and/or lumbar radiculopathy.

For any neurologic disability diagnosed on examination, please opine as to whether it is at least as likely as not that the condition(s) had onset in service; or manifested within a year of discharge; or is otherwise causally related to service.  

Also, please opine as to whether it is at least as likely as not that the condition(s) are caused or aggravated by the Veteran's service-connected L-1 vertebra compression fracture.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report(s).  In addition, the examiner(s) must acknowledge and discuss the Veteran's statements regarding his symptoms.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


